Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of the 28th day of December, 2005 by and among Corgenix Medical Corporation, a
corporation organized and existing under the laws of the State of Nevada (“CONX”
or the “Company”), and Barron Partners L.P., a Delaware limited partnership
(hereinafter referred to as the “Investor”).  Unless defined otherwise,
capitalized terms herein shall have the identical meaning as in the Preferred
Stock Purchase Agreement.

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the Preferred Stock Purchase Agreement of even date
herewith by and among the Company and the Investor, as part of the
consideration, Investor shall receive Preferred Stock and Warrants, which upon
conversion and exercise, in accordance with the terms of the Preferred Stock
Purchase Agreement and Warrant Agreement, entitle the Investor to receive Shares
of the Company; and

 

WHEREAS, the ability of the Investors to sell their Shares is subject to certain
restrictions under the 1933 Act; and

 

WHEREAS, as a condition to the Preferred Stock Purchase Agreement, The Company
has agreed to provide the Investor with a mechanism that will permit such
Investor to sell its Shares in the future.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER

 

1.1.          Incorporation by Reference.  The foregoing recitals are hereby
acknowledged to be true and accurate, and are incorporated herein by this
reference.

 

1.2.          Superseder.  This Agreement, to the extent that it is inconsistent
with any other instrument or understanding among the parties governing the
affairs of the Company, shall supersede such instrument or understanding to the
fullest extent permitted by law.  A copy of this Agreement shall be filed at the
Company’s principal office.

 

ARTICLE II

DEMAND REGISTRATION RIGHTS

 

2.1.          Registrable Securities.  “Registerable Securities” means the
Shares.  As to any particular Registrable Securities, such securities will cease
to be Registrable Securities when (a) they have

 

--------------------------------------------------------------------------------


 

been effectively registered under the 1933 Act and disposed of in accordance
with the registration statement covering them, (b) they are or may be freely
traded without registration pursuant to Rule 144 under the 1933 Act (or any
similar provisions that are then in effect), or (c) they have been otherwise
transferred and new certificates for them not bearing a restrictive legend have
been issued by the Company and the Company shall not have “stop transfer”
instructions against them.

 

2.2.          Registration of Registrable Securities.  The Company shall prepare
and file within fifteen (15) days after adoption or approval of the Share
Increase Amendment by the Company’s shareholders (the “Filing Date”) a
registration statement (the “Registration Statement”) covering the resale of
such number of shares of the Registrable Securities as the Investor shall elect
by written notice to the Company, and absent such election, covering the resale
of all of the shares of the Registrable Securities.  If necessary in the opinion
of counsel to the Company and the Investor, the Company will file a separate
registration statement with respect to the resale of the Registrable Securities
underlying securities that may be issued pursuant to Section 6.14 of the
Preferred Stock Purchase Agreement.  The Company shall use its commercially
reasonable to cause the Registration Statement to be declared effective by the
SEC on the earlier of (i) 90 days following the Filing Date with respect to the
Registration Statement, (ii) ten (10) days following the receipt of a “No
Review” or similar letter from the SEC or (iii) the first business day following
the day the SEC determines the Registration Statement eligible to be declared
effective (the “Required Effectiveness Date”).  Nothing contained herein shall
be deemed to limit the number of Registrable Securities to be registered by the
Company hereunder.  As a result, should the Registration Statement not relate to
the maximum number of Registrable Securities acquired by (or potentially
acquirable by) the holders of the Shares of the Company issuable to the Investor
upon exercise of the Preferred Stock and Warrants issued pursuant to the
Preferred Stock Purchase Agreement, the Company shall be required to promptly
file a separate registration statement (utilizing Rule 462 promulgated under the
1933 Act, where applicable) relating to such Registrable Securities which then
remain unregistered.  The provisions of this Agreement shall relate to any such
separate registration statement as if it were an amendment to the Registration
Statement.

 

2.3.          Registration Statement Form.  Registrations under Section 2.2
shall be on the appropriate registration form of the SEC as shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition specified in the Registration Statement;
provided, however, such intended method of disposition shall not include an
underwritten offering of the Registrable Securities.

 

2.4.          Expenses.  The Company will pay all Registration expenses in
connection with any registration required by under Section 2.2.

 

2.5.          Effective Registration Statement.  A registration requested
pursuant to Section 2.2 shall not be deemed to have been effected (i) unless a
registration statement with respect thereto has become effective within the time
period specified herein, provided that a registration which does not become
effective after the Company filed a registration statement with respect thereto
solely by reason of the refusal to proceed of any holder of Registrable
Securities (other than a refusal to proceed based upon the advice of counsel in
the form of a letter signed by such counsel and provided to the Company relating
to a disclosure matter unrelated to such holder) shall be

 

2

--------------------------------------------------------------------------------


 

deemed to have been effected by the Company unless the holders of the
Registrable Securities shall have elected to pay all registration expenses in
connection with such registration, (ii) if, after it has become effective, such
registration becomes subject to any stop order, injunction or other order or
extraordinary requirement of the SEC or other governmental agency or court for
any reason or (iii) if, after it has become effective, such registration ceases
to be effective for more than the allowable Black-Out Periods (as defined
herein).

 

2.6.          Plan Of Distribution.  The Company hereby agrees that the
Registration Statement shall include a plan of distribution section reasonably
acceptable to the Investor; provided, however, such plan of distribution section
shall be modified by the Company so as to not provide for the disposition of the
Registrable Securities on the basis of an underwritten offering.

 

2.7.          Liquidated Damages.  If, after the Filing Date, the Company does
not file the Registration Statement pursuant to the requirements of Section 2.2
herein, or if the Registration Statement filed pursuant to Section 2.2 herein is
not declared effective within 120 days after the Filing Date, or if the
Registrable Securities are registered pursuant to an effective Registration
Statement and such Registration Statement or other Registration Statement(s)
demanded by Investor including the Registrable Securities is not effective in
the period beginning from the date falling 120 days after the Filing Date
through two and one-half years following the date hereof, the Company shall, for
each thirty (30) day period issue to the Investor, as liquidated damages and not
as a penalty, one and one-half percent (1.5%) of the number of shares of
Preferred Stock originally issued to the Investor upon the Closing of the
Preferred Stock Purchase Agreement.  Such issuance shall be made no later than
the tenth business day of the calendar month next succeeding the month in which
such failure occurs.  However, in no event shall the Company be required to pay
any liquidated damages under this Section 2.7 in an amount exceeding, together
with any adjustments made pursuant to Section 6.14 of the Preferred Stock
Purchase Agreement, 14% of the number of shares underlying the Preferred Stock
originally issued to the Investor upon the Closing in the aggregate (as adjusted
pursuant to the terms of the Certificate of Designations).

 

(i)            The parties agree that the only damages payable for a violation
of the terms of this Agreement with respect to which liquidated damages are
expressly provided shall be such liquidated damages.  Nothing shall preclude the
Investor from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.

 

(ii)           The parties hereto agree that the liquidated damages provided for
in this Section 2.7 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Registration
Statement(s) to be filed or declared effective in accordance with the provisions
hereof.

 

(iii)          The obligation of the Company to take any action required by this
Agreement terminates when the holder of shares of Registrable Securities no
longer holds more than five percent (5%) of its shares of Registrable
Securities.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

INCIDENTAL REGISTRATION RIGHTS

 

3.1.          Right To Include (“Piggy-Back”) Registrable Securities.  Provided
that the Registrable Securities have not been registered, if at any time after
the date hereof but before the second anniversary of the date hereof, the
Company proposes to register any of its securities under the 1933 Act (other
than by a registration in connection with an acquisition in a manner which would
not permit registration of Registrable Securities for sale to the public, on
Form S-8, or any successor form thereto, on Form S-4, or any successor form
thereto and other than pursuant to Article II), on an underwritten basis (either
best-efforts or firm-commitment), then, the Company will each such time give
prompt written notice to all holders of Registrable Securities of its intention
to do so and of such holders of Registrable Securities’ rights under this
Section 3.1.  Upon the written request of any such holders of Registrable
Securities made within ten (10) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such holders of Registrable Securities and the intended method of disposition
thereof), the Company will, subject to the terms of this Agreement, use its
commercially reasonable best efforts to effect the registration under the 1933
Act of the Registrable Securities, to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each holders of Registrable
Securities and, thereupon, (i) in the case of a determination not to register,
shall be relieved of this obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
registration expenses in connection therewith), without prejudice, however, to
the rights of any holder or holders of Registrable Securities entitled to do so
to request that such registration be effected as a registration under
Article II, and (ii) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities, for the same
period as the delay in registering such other securities.  No registration
effected under this Section 3.1 shall relieve the Company of its obligation to
effect any registration upon request under Article II.  The Company will pay all
registration expenses in connection with each registration of Registrable
Securities requested pursuant to this Section 3.1.  The right provided the
Holders of the Registrable Securities pursuant to this Section shall be
exercisable at their sole discretion and will in no way limit any of the
Company’s obligations to pay the Securities according to their terms.

 

3.2.          Priority In Incidental Registrations.  If the managing underwriter
of the underwritten offering contemplated by this Article III shall inform the
Company and holders of the Registrable Securities requesting such registration
by letter of its belief that the number of securities requested to be included
in such registration exceeds the number which can be sold in such offering, then
the Company will include in such registration, to the extent of the number which
the Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and (iii) securities

 

4

--------------------------------------------------------------------------------


 

of other selling security holders requested to be included in such
registration.  Notwithstanding any other provision of this Agreement to the
contrary, with respect to the exercise of rights pursuant to this Article III,
the Investor shall be subordinate to those of the RAM Investors.

 

ARTICLE IV

REGISTRATION PROCEDURES

 

4.1.          Registration Procedures.  The Company shall:

 

(i)            before filing the Registration Statement or any amendments
thereto, furnish to the counsel selected by the holders of Registrable
Securities which are to be included in such registration, copies of all such
documents proposed to be filed;

 

(ii)           with respect to any registration statement pursuant to
Section 2.2, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
to occur of thirty (30) months after the date of this Agreement (subject to the
right of the Company to suspend the effectiveness thereof for not more than 10
consecutive Trading Days or an aggregate of 10 Trading Days during each year
(each a “Black-Out Period”)) or such time as all of the securities which are the
subject of such registration statement cease to be Registrable Securities (such
period, in each case, the “Registration Maintenance Period”).  The Company must
notify the Investor within twenty four (24) hours prior to any Black-Out Period;

 

(iii)          furnish to each holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the 1933
Act, in conformity with the requirements of the 1933 Act, and such other
documents, as such holder of Registrable Securities may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by such holder of Registrable Securities;

 

(iv)          use its commercially reasonable efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions of the securities
owned by such holder of Registrable Securities, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;

 

5

--------------------------------------------------------------------------------


 

(v)           use its commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. holder of Registrable Securities thereof to consummate the
disposition of such Registrable Securities;

 

(vi)          notify the Investor and its counsel promptly and confirm such
advice in writing promptly after the Company has knowledge thereof:

 

(a)           when the Registration Statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the Registration
Statement has been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;

 

(b)           of any request by the SEC for amendments or supplements to the
Registration Statement or the prospectus or for additional information;

 

(c)           of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
by any Person for that purpose; and

 

(d)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;

 

(vii)         notify each holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material facts required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such holder of
Registrable Securities promptly prepare and furnish to such holder of
Registrable Securities a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; use its best efforts
to obtain the withdrawal of any order suspending the effectiveness of the
Registration Statement at the earliest possible moment;

 

(viii)        otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;

 

6

--------------------------------------------------------------------------------


 

(ix)           use its commercially reasonable efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Registrable Securities are then listed; if any.

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such holder of Registrable Securities and the distribution of such securities as
the Company may from time to time reasonably request in writing.

 

4.2.          The Company will not file any registration statement pursuant to
Section 2.2, or amendment thereto or any prospectus or any supplement thereto to
which the Investors shall reasonably object, provided that the Company may file
such documents in a form required by law or upon the advice of its counsel.

 

4.3.          The Company represents and warrants to each holder of Registrable
Securities that it has obtained all necessary waivers, consents and
authorizations necessary to execute this Agreement and consummate the
transactions contemplated hereby other than such waivers, consents and/or
authorizations specifically contemplated by the Preferred Stock Purchase
Agreement, including the Share Increase Amendment.

 

4.4.          Each holder of Registrable Securities agrees that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in subdivision (vii) of Section 4.1, such Holder will forthwith discontinue such
holder of Registrable Securities’ disposition of Registrable Securities pursuant
to the Registration Statement relating to such Registrable Securities until such
holder of Registrable Securities’ receipt of the copies of the supplemented or
amended prospectus contemplated by subdivision (vii) of Section 4.1 and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

 

ARTICLE V

INDEMNIFICATION

 

5.1.          Indemnification by the Company.  In the event of any registration
of any securities of the Company under the 1933 Act, the Company will, and
hereby does agree to indemnify and hold harmless the holder of any Registrable
Securities covered by such registration statement, its directors and officers
and each other Person, if any, who controls such holder within the meaning of
the 1933 Act against any losses, claims, damages or liabilities, joint or
several, to which such holder or any such director or officer or controlling
person may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such securities were registered under the
1933 Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and the Company will

 

7

--------------------------------------------------------------------------------


 

reimburse such holder and each such director, officer, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding, provided that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability, (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company by such
holder stating that it is for use in the preparation thereof and, provided
further that the Company shall not be liable to any Person who participates as
an underwriter in the offering or sale of Registrable Securities or to any other
Person, if any, who controls such underwriter within the meaning of the 1933
Act, in any such case to the extent that any such loss, claim, damage, liability
(or action or proceeding in respect thereof) or expense arises out of such
Person’s failure to send or give a copy of the final prospectus, as the same may
be then supplemented or amended, within the time required by the 1933 Act to the
Person asserting the existence of an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such holder.

 

5.2.          Indemnification by the Investor.  The Investor will, and hereby
does agree to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 5.1) the Company, each director of the Company,
each officer of the Company and each other Person, if any, who controls the
Company within the meaning of the 1933 Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement.  This indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Investor.

 

5.3.          Notices Of Claims, Etc.  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in Sections 5.1 and Section 5.2, such indemnified party will,
if claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 5.1 and
Section 5.2, except to the extent that the indemnifying party is actually and
materially prejudiced by such failure to give notice.  In case any such action
is brought against an indemnified party, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, the indemnifying party
shall be entitled to participate in and to assume the defense thereof, jointly
with any other indemnifying party

 

8

--------------------------------------------------------------------------------


 

similarly notified, to the extent that the indemnifying party may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or
litigation.  No indemnified party shall consent to entry of any judgment or
enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.

 

5.4.          Other Indemnification.  Indemnification similar to that specified
in Section 5.1 and Section 5.2 (with appropriate modifications) shall be given
by the Company and each holder of Registrable Securities (but only if and to the
extent required pursuant to the terms herein) with respect to any required
registration or other qualification of securities under any Federal or state law
or regulation of any governmental authority, other than the 1933 Act.

 

5.5.          Indemnification Payments.  The indemnification required by
Section 5.1 and Section 5.2 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred.

 

5.6.          Contribution.  If the indemnification provided for in Section 5.1
and Section 5.2 is unavailable to an indemnified party in respect of any
expense, loss, claim, damage or liability referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such expense, loss, claim, damage or liability (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the holder of Registrable Securities or underwriter, as the case may
be, on the other from the distribution of the Registrable Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the holder of Registrable Securities or underwriter, as the
case may be, on the other in connection with the statements or omissions which
resulted in such expense, loss, damage or liability, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the holder of Registrable Securities or underwriter,
as the case may be, on the other in connection with the distribution of the
Registrable Securities shall be deemed to be in the same proportion as the total
net proceeds received by the Company from the initial sale of the Registrable
Securities by the Company to the purchasers bear to the gain, if any, realized
by all selling holders participating in such offering or the underwriting
discounts and commissions received by the underwriter, as the case may be.  The
relative fault of the Company on the one hand and of the holder of Registrable
Securities or underwriter, as the case may be, on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company, by the holder of Registrable Securities or
by the

 

9

--------------------------------------------------------------------------------


 

underwriter and the parties’ relative intent, knowledge, access to information
supplied by the Company, by the holder of Registrable Securities or by the
underwriter and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission, provided that
the foregoing contribution agreement shall not inure to the benefit of any
indemnified party if indemnification would be unavailable to such indemnified
party by reason of the provisions contained herein, and in no event shall the
obligation of any indemnifying party to contribute under this Section 5.6 exceed
the amount that such indemnifying party would have been obligated to pay by way
of indemnification if the indemnification provided for hereunder had been
available under the circumstances.

 

The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 5.6 were determined
by pro rata allocation (even if the holders of Registrable Securities and any
underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth herein, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this Section 5.6, no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities in the
applicable Registration Statement or (ii) in the case of an underwriter, the
total price at which the Registrable Securities purchased by it and distributed
to the public were offered to the public exceeds, in any such case, the amount
of any damages that such holder or underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

ARTICLE VI

RULE 144

 

6.1.          Rule 144.  The Company shall file in a timely manner the reports
required to be filed by the Company under the 1933 Act and the 1934 Act
(including but not limited to the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c) of Rule 144 adopted by the SEC
under the 1933 Act) and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, will, upon the request
of any holder of Registrable Securities, make publicly available other
information) and will take such further action as any holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such holder to sell Registrable Securities without registration under
the 1933 Act within the limitation of the exemptions provided by (a) Rule 144
under the 1933 Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
holder of Registrable Securities, the

 

10

--------------------------------------------------------------------------------


 

Company will deliver to such holder a written statement as to whether it has
complied with the requirements of this Section 6.1.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1.          Amendments And Waivers.  This Agreement may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent of the Investor.

 

7.2.          Notices.  Except as otherwise provided in this Agreement, all
notices, requests and other communications to any Person provided for hereunder
shall be in writing and shall be given to such Person, addressed to such party
in the manner set forth in the Preferred Stock Purchase Agreement or at such
other address as such party shall have furnished to the Company in writing.

 

7.3.          Assignment.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and may not be assigned by
either party without the prior written consent of the other.

 

7.4.          Descriptive Headings.  The descriptive headings of the several
sections and paragraphs of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meaning hereof.

 

7.5.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.

 

7.6.          Attorney Fees.  In the event suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

7.7.          Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the Company and each other party hereto relating to
the subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.

 

7.8.          Severability.  If any provision of this Agreement, or the
application of such provisions to any Person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to Persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.

 

7.9.          Binding Effect.  All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assignees.

 

11

--------------------------------------------------------------------------------


 

7.10.        Preparation of Agreement.  This Agreement shall not be construed
more strongly against any party regardless of who is responsible for its
preparation.  The parties acknowledge each contributed and is equally
responsible for its preparation.

 

7.11.        Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

7.12.        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.

 

Corgenix Medical Corporation

 

 

/s/ Dougless T. Simpson

 

By: Douglass T. Simpson

Title: Chief Executive Officer

 

INVESTOR

 

BARRON PARTNERS LP

 

By:

Barron Capital Advisors, LLC, its General Partners

 

 

 

By:

/s/ Andrew Barron Worden

 

 

Andrew Barron Worden

 

President

 

730 Fifth Avenue, 9th Floor

 

New York NY 10019

 

13

--------------------------------------------------------------------------------